DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Remarks
The amendments received on 01/26/2022 have been entered, considered, and an action on the merits follows.
Applicant’s amendments, along with the examiner’s amendments listed below, have obviated previous rejections of record, thus, placing claims 1-3 and 5-8 in condition for allowance, which is addressed in the Office Action below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an online correspondence with Melanie Rauch (Reg. No. 40,924) on 02/22/2022. See attached Interview Summary for details.
The application has been amended as follows:
Claim 1
A forming tool for forming a sheet material, comprising:
a first tool part, which has an upper tool part and a die with a movably inserted hold-down that is supported against the upper tool part by a first pressing device;
a second tool part, which has a lower tool part, a punch that cooperates with the die for forming the sheet material between a forming surface of the punch and a forming surface of the die, and a movable sheet holder that is supported against the lower tool part by a second pressing device,
wherein the sheet holder cooperates with the die for holding the sheet material against the die, and the hold-down cooperates with the punch for holding the sheet material against the punch on the forming surface of the die;
a locking device comprising at least one spacer element and at least one wedge drive, wherein the locking device is provided between the sheet holder and the hold-down to define a distance between the sheet holder and the hold-down during an opening of the forming tool,
wherein the at least one wedge drive has a slider and a driver and the driver is fastened to the upper tool part and the slider is slidably mounted on the sheet holder, and
wherein the slider is equipped with the at least one spacer element, and the at least one spacer element is slidably mounted on the slider, and
wherein the at least one spacer element is configured to move[[s]] from a rest position into a working position as a function of a closing of the forming tool the spacer element is configured to define the distance between the sheet holder and the hold-down during the opening of the forming tool; and
wherein the slider in contact with the driver is configured to move the at least one spacer element into the working position a relative movement 

Claim 2
The forming tool according to claim 1, wherein the at least one spacer element in the working position the sheet holder in order to define the distance between the sheet holder and the hold-down.

Claim 3
The forming tool according to claim 2, wherein the hold-down has a shoulder that protrudes radially from the die and forms a counterpart stop for the stop of the at least one spacer element.

Claim 5
The forming tool according to claim 1, wherein the slider 


Claim 6
The forming tool according to claim 5, wherein the at least one spacer element a direction of the action of the second spring being the action of the first spring.

Claim 7
The forming tool according to claim 1, wherein the slider is positioned closest to the die when the at least one spacer element is in the working position 

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
Applicant’s amendments and the examiner’s amendments listed above have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim. The following closest prior arts fall short for the following reasons.
EP 2754509 A1 discloses a forming tool comprising an at least one spacer element (figures 3 and 5, elements 301, 303) mounted on a slider (3a), EP’509 does not disclose the spacer element slidably mounted on the slider. No motivation is found to slidably mount the spacer element on the slider, as it would destroy the workability of the forming tool, by misaligning the post (303) of the spacer element with the spacer (301) of the spacer element during a pressing action.
JP H1085850 A discloses a forming tool comprising an at least one spacer element (figure 4 and 5, element 114) mounted to a slider (108) against an upper tool part (84), JP’613 does not disclose the spacer element slidably mounted to a slider that is slidably mounted to a sheet holder against the lower tool part. No motivation is found to modify the spacer element, slider, and sheet holder as claimed, as it would destroy the workability of the forming tool.
FR 3021239 A1 discloses a forming tool (figures 3 and 4) comprising an at least one spacer element (7) slidably mounted to a slider (5) that is slidably mount to a lower tool part (1). FR’239 does not disclose the slider being slidably mounted to a sheet holder that is supported against he lower tool part by a second pressing device. No motivation is found to modify the slider to be mounted on a sheet holder, as it would destroy the workability of the forming tool.
FR 3047680 A1 discloses a forming tool comprising an at least one spacer element (figure 1, i.e. a spacer found on a top right corner of a slider (43)) mounted to a slider (43). FR’680 does not disclose a spacer element slidably mounted to the slider. No motivation is found to slidably mount the spacer element on the slider, as it would destroy the workability of the forming tool, by misaligning the post of the spacer element with the associated spacer on the upper tool part.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference or require hindsight as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725